Title: [From Thomas Jefferson to the State Naval Officers, ca. 14 March 1781]
From: Jefferson, Thomas
To: State Naval Officers


[Richmond, ca. 14 Mch. 1781. Extract from Va. Council Jour., ii, 308 (14 Mch): “The Board when formerly considering the Act of General Assembly for the defence of the Eastern Frontier of this Commonwealth, having come to a resolution that the ratio at which current money should be received by the several naval officers in lieu of the Duties in specie imposed by the said Act should be the same as should have been fixed by the Grand Jury of the General Court next preceding paiment between Tobacco and current money, the entry of which resolution was lost with the journals of the board. It is now resolved that the said former resolution, in substance as before recited, be notwithstanding in force, and that a Copy of this resolution be transmitted to each Naval Officer in the State.” No letter from TJ to the naval officers transmitting the above resolution has been found.]
